UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4594



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENIS B.L. KEARNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. J. Michelle Childs, District Judge.
(6:15-cr-00125-JMC-1)


Submitted:   December 15, 2016            Decided:   January 18, 2017


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed and remanded by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Jacob Watkins, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Denis B.L. Kearney appeals his sentence of 77 months of

imprisonment       for      conspiracy      to   defraud      the    government,       in

violation of 18 U.S.C. § 371 (2012); and for purchasing a firearm

with false identification, in violation of 18 U.S.C. § 922(a)(6)

(2012).    Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding that there are no

meritorious       issues     for   appeal,       but    questioning        whether    the

sentence    is    reasonable.         We    affirm      Kearney’s     conviction       and

sentence, but remand to the district court to correct a clerical

error in the district court’s judgment.

     A guilty plea is valid where the defendant voluntarily,

knowingly,       and    intelligently       pleads      guilty      “with    sufficient

awareness of the relevant circumstances and likely consequences.”

United    States       v.   Fisher,   711 F.3d 460,   464   (4th    Cir.     2013)

(internal quotation marks omitted).                    Before accepting a guilty

plea, a district court must ensure that the plea is knowing,

voluntary, and supported by an independent factual basis.                       Fed. R.

Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).

     Because Kearney neither raised an objection during the Fed.

R. Crim. P. 11 proceeding nor moved to withdraw his guilty plea in

the district court, we review his Rule 11 proceeding for plain

error.    United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).

                                            2
Our review of the record reveals that the district court fully

complied with Rule 11 in accepting Kearney’s guilty plea after a

thorough hearing.         Accordingly, we conclude that his plea was

knowing and voluntary, see Fisher, 711 F.3d at 464, and thus “final

and binding,” United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).

     We review Kearney’s sentence for reasonableness “under a

deferential    abuse-of-discretion           standard.”     United   States    v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)), cert. denied, 137 S. Ct. 320

(2016).     This review entails appellate consideration of both the

procedural and substantive reasonableness of the sentence.                  Gall,
552 U.S. at 51.      We presume that a sentence imposed within the

properly calculated Sentencing Guidelines range is reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

     We have reviewed the record and conclude that the court

properly calculated the Guidelines range, treated the Guidelines

as advisory rather than mandatory, gave the parties an opportunity

to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3353(a)    factors,     selected   a   sentence     not   based    on   clearly

erroneous facts, and sufficiently explained the chosen sentence.

Furthermore, Kearney’s sentence of 77 months fell within the range

recommended    by   the   Guidelines.          Therefore,   we   conclude    that

Kearney’s sentence is reasonable.

                                         3
     Finally,   we   note   that   the     district   court’s   judgment

incorrectly identifies the firearm offense to which Kearney pled

guilty.   Rather than listing 18 U.S.C. § 922(a)(6), the judgment

lists 18 U.S.C. §§ 922(g)(1), 924(a)(2), the applicable section

numbers for Count 3 of the indictment, which was dismissed.           In

order to prevent confusion over whether the offense Kearney was

convicted of was Count 2 or Count 3, we remand this case to the

district court to correct this clerical error pursuant to Fed. R.

Crim. P. 36.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.         We

therefore affirm Kearney’s conviction and sentence but remand to

the district court for the limited purpose of correcting the

clerical error in the judgment.    This court requires that counsel

inform Kearney, in writing, of the right to petition the Supreme

Court of the United States for further review. If Kearney requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Kearney.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                 AFFIRMED AND REMANDED

                                   4